                         Case 2:20-cv-02017-APG-NJK Document 24 Filed 03/29/21 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   St. Joseph Transitional Rehabilitation
                         Center, LLC
                     8
                     9                                UNITED STATES DISTRICT COURT

                10                                           DISTRICT OF NEVADA

                11
                         ELIZABETH KENNEDY, MERCY
                12       VISMANOS, and ARIANA SANCHEZ,
                                                                             Case No. 2:20-cv-02017-APG-NJK
                13                      Plaintiffs,

                14               vs.                                         STIPULATION AND ORDER TO
                                                                             EXTEND DEADLINE FOR PARTIES
                15       ST. JOSEPH TRANSITIONAL                             TO FILE REQUEST FOR DISMISSAL
                         REHABILITATION CENTER, LLC, DOES
                16       1-50, inclusive and ROE CORPORATIONS 1-             (First Request)
                         50, inclusive,
                17
                                        Defendants.
                18
                19              Defendant St. Joseph Transitional Rehabilitation Center, LLC (“Defendant”) by and
                20       through its counsel, Jackson Lewis P.C., and Plaintiffs Elizabeth Kennedy, Mercy Vismanos and
                21       Ariana Sanchez (“Plaintiffs”) by and through their counsel, HKM Employment Attorneys LLP,
                22       hereby stipulate and agree to extend the time for the Parties to file a Request for Dismissal in this
                23       case that was settled at the Early Neutral Evaluation (“ENE”) conference on February 24, 2021.
                24              The parties worked diligently to prepare a formal written settlement agreement following
                25       the ENE, to obtain signatures of all parties, and to prepare multiple settlement checks. Defense
                26       counsel is informed that all settlement checks will be ready on Monday, March 29, 2021, and
                27       thereafter, Defense Counsel will promptly deliver them to Plaintiffs’ counsel. Thereafter the
                28       parties will file a Request for Dismissal. However, the parties do not anticipate they will be able

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-02017-APG-NJK Document 24 Filed 03/29/21 Page 2 of 2




                     1   to complete all these items on one day, Monday, March 29, 2021, in order to submit the Request

                     2   for Dismissal consistent with the Court’s Order. (ECF No. 22).

                     3            The parties stipulate and request a one-week extension of the deadline to file the Request

                     4   for Dismissal, no later than Monday, April 5, 2021.

                     5            This stipulation and order is sought in good faith and not for the purpose of delay. No

                     6   prior request for extension of time has been made.

                     7            Dated this 29th of March, 2021.

                     8   HKM EMPLOYMENT ATTORNEYS LLP                      JACKSON LEWIS P.C.

                     9
                         /s/ Dana Sniegocki                                /s/ Deverie J. Christensen
                10       Jenny L. Foley, Ph.D., Esq., Bar No. 9017         Deverie J. Christensen, Bar No. 6596
                         Dana Sniegocki, Esq., Bar No. 11715               Daniel I. Aquino, Bar No. 12682
                11       1785 East Sahara, Suite 300                       300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89104                           Las Vegas, Nevada 89101
                12       The District at Green Valley Ranch
                                                                           Attorneys for Defendant
                13       Attorneys for Plaintiffs                          St. Joseph Transitional Rehabilitation
                                                                           Center, LLC
                14
                15
                                                                      ORDER
                16
                         IT IS SO ORDERED:
                17
                18                March 29, 2021
                         Dated: ___________________                    ________________________________________
                19                                                     U.S. DISTRICT COURT JUDGE

                20
                21
                22       4832-6927-3314, v. 1


                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
